Gardner, P. J.
The plaintiff filed demurrers to the defendant’s answer, and filed certain other motions to strike certain portions of the answer. The court overruled the demurrers and the motions. This court held in Sundy v. Allgood, 93 Ga. App. 741 (92 S. E. 2d 726): “The bill of exceptions assigns error only upon a judgment overruling demurrers to the answer and cross-bill of the defendant. Held: 1. The judgment complained of is not a final judgment, and therefore cannot be reviewed by direct bill of exceptions. Accordingly, the motion to dismiss the writ of error must be sustained. Dove v. Maxwell, 184 Ga. 460 (1) (191 S. E. 916); Carver v. Bone, 73 Ga. App. 550 (37 S. E. 2d 371).”
The judgment of which complaint is made in the instant case is not a final judgment and cannot be reviewed by this court.

Bill of exceptions dismissed.


Townsend and Carlisle, JJ., concur.